Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amagai et al. (US 2013/0229147 in view of Kuramitsu et al. WO 2018061894 (US 20200058912).

With respect to claim 1, Amagai et al. discloses an energy storage apparatus 1 comprising an energy storage device 11 and a spacer 12/13, wherein the spacer 12/13 includes: an elastic resin portion 13 formed in the region H2 (first member) that abuts on a side surface of the energy storage device 11 that faces a first direction [Figure 2; 0058]; and an elastic resin portion 13 formed in the region H1/spacer 12 (second 


Amagai et al. does not specifically disclose wherein the first member has higher heat resistance than the second member.  

Kuramitsu et al. discloses an energy storage apparatus comprising an energy storage device 12a and a spacer 40/14, wherein the spacer 40/14 includes: a first member 40 that abuts on a side surface of the energy storage device 12a that faces a first direction [0050-0059; Figure 5]; and a second member 14/14b that is disposed in a second direction [0054; Figure 5], the second direction intersecting the first direction [0054; Figure 5], and the first member has higher heat resistance than the second member [0059]. 

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first member of Amagai et al. to have a higher heat resistance than the second member, as disclosed in Kuramitsu et al., in order to allow for a smaller size battery, longer maintained insulation, suppressed 


With respect to claim 2, Amagai et al. discloses wherein the elastic resin portion 13 formed in the region H2 (first member) has higher hardness than the elastic resin portion 13 formed in the region H1/spacer 12 (second member).  [0058]


Claim 1, 3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (US 2012/0052359) in view of Kuramitsu et al. WO 2018061894 (US 20200058912).

With respect to claim 1, Yoshitake et al. discloses an energy storage apparatus comprising an energy storage device 1 and a spacer 2 [Figure 3], wherein the spacer 2 includes: a first member 2/2a that abuts on a side surface of the energy storage device 1 that faces a first direction; and a second member 2b/2d that is disposed on the first member 2/2a in a second direction [Figure 2; 0040-0055], the second direction intersecting the first direction [Figure 2], the second member 2b/2d supporting an end portion of the first member 2/2a in the second direction [Figure 2], 

Yoshitake et al. does not disclose wherein the first member has higher heat resistance than the second member.


Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first member of Yoshitake et al. to have a higher heat resistance than the second member, as disclosed in Kuramitsu et al., in order to allow for a smaller size battery, longer maintained insulation, suppressed thermal runaway and suppression of overheating/avoiding decrease in performance. [0060-0064]

With respect to claim 3, Yoshitake et al. discloses wherein the second member 2b/2d has an opening at a central position, and the first member 2/2a is disposed within the opening. [Figure 2]

With respect to claim 7, Yoshitake et al. discloses wherein the second member 2b/2d has a second concave portion disposed lateral to the first member 2/2a. [Figure 3]

With respect to claim 8, Yoshitake et al. discloses further comprising a joining member 2c/2d disposed between the energy storage device and the spacer 2, the joining member 2c/2d  joining the energy storage device and the spacer 2, wherein the second member 2b/2d  has a first surface on which the joining member 2c/2d is disposed, and the first member 2/2a has a first protruding portion 2a that protrudes from the first surface toward the energy storage device.  [Figure 2]

With respect to claim 9, Yoshitake et al. discloses wherein the first protruding portion 2a has a central protruding portion that is disposed so as to face a central portion of the energy storage device.  [Figure 2]

With respect to claim 10, Yoshitake et al. discloses wherein the second member 2b/2d further has a second surface opposite to the first surface [Figure 2], and the first member  2/2a  further has a second protruding portion 2a that is disposed on the opposite side of the first protruding portion and protrudes from the second surface. [Figure 2]


Claim 1 & 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narbonne et al. 2017/0244088 in view of Kuramitsu et al. WO 2018061894 (US 20200058912).

With respect to claim 1, Narbonne et al. discloses an energy storage apparatus comprising an energy storage device 6 and a spacer 2/3, wherein the spacer 2/3 includes: a first member 3 that abuts on a side surface of the energy storage device 6 that faces a first direction; and a second member 2 that is disposed on the first member 3 in a second direction, the second direction intersecting the first direction [Figure 1a; Figure 1b], the second member 2 supporting an end portion of the first member 3 in the second direction, and the first member 3 has a thermal conductivity of less than 0.5 W/(m.K) [0037] and wherein the first and second member 2/3 may consist of electrically insulating material [0009]

Narbonne et al. does not disclose wherein the first member has higher heat resistance than the second member.

Kuramitsu et al. discloses an energy storage apparatus comprising an energy storage device 12a and a spacer 40/14, wherein the spacer 40/14 includes: a first member 40 that abuts on a side surface of the energy storage device 12a that faces a first direction [0050-0059; Figure 5]; and a second member 14/14b that is disposed in a second direction [0054; Figure 5], the second direction intersecting the first direction [0054; Figure 5], and the first member has higher heat resistance than the second member [0059]. 

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first member of Narbonne et al. to have 
With respect to claim 3, Narbonne et al. discloses wherein the second member 2 has an opening at a central position, and the first member 3 is disposed within the opening.  [Figure 1b]

With respect to claim 4, Narbonne et al. does not disclose wherein the first member has a first concave portion at an end portion, and the second member has an engaging part that engages with the first concave portion in the first direction

However, Narbonne et al. discloses wherein the second member 2 has a first concave portion at an end portion, and the first member 3 has an engaging part that engages with the first concave portion in the first direction. [Figure 1b]

it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse the coupling structure, by placing said concave portion on said first member and said engaging part on said second member, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere In re Einstein, 8 USPQ 167.


With respect to claim 5, Narbonne et al. discloses wherein the second member 2 has a first concave portion at an end portion, and the first member 3 has an engaging part that engages with the first concave portion in the first direction. [Figure 1b]
  
With respect to claim 6, Narbonne et al. discloses wherein the second member 2 has a sandwiching part that sandwiches the first member 3.  [Figure 1b]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/           Examiner, Art Unit 1723